        Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 1 of 6

                                                                                                    FILED
                                                                           8TH JUDICIAL DISTRICT COURT
                                                                                    COLFAX COUNTY NM
STATE OF NEW MEXICO                                                                  FILED IN MY OFFICE
COUNTY OF COLFAX                                                                        3/20/2021 2:38 PM
                                                                              LAUREN M. FELTS-SALAZAR
EIGHTH JUDICIAL DISTRICT COURT                                                   DISTRICT COURT CLERK
                                                                                        Evanna Maldonado
MARTIN RUSSELL,

        Plaintiff,
                                                              D-809-CV-2021-00040
v.                                             CASE NO:___________________________


GUADALUPE CERVANTES,
THE PANDA LLC, and
NATIONAL INDEMNITY COMPANY,

        Defendants.

                            COMPLAINT FOR PERSONAL INJURY

        COMES NOW the Plaintiff Martin Russell, by and through his attorneys of record, Keller

& Keller, LLC, and for his Complaint for Damages for Personal Injury, states as follows:

        1.        Plaintiff Martin Russell is a resident of Raton, Colfax County, New Mexico.

        2.        Upon information and belief, Defendant Guadalupe Cervantes (hereinafter

“Defendant Cervantes”) is a resident of Enoch, Utah and the driver of the semi-truck involved in

this collision.

        3.        Upon information and belief, Defendant The Pandas LLC is a limited liability

corporation doing business in Colorado, and is the owner of the semi-truck driven by Defendant

Cervantes.

        4.        Upon information and belief, National Indemnity Company is a foreign insurance

company with headquarters in Nebraska, and is being named as a Defendant pursuant to Raskob

v. Sanchez, 1998-NMSC-045, 126 N.M. 394, as the auto insurer of Defendant The Pandas LLC.
       Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 2 of 6




       5.      This is a civil cause of action involving a semi-truck and a police vehicle collision

which occurred in Colfax County, New Mexico.

       6.      This Court is the proper venue for this matter to be heard, this Court has personal

jurisdiction over all parties involved, and this Court has subject matter jurisdiction regarding the

motor vehicle collision which forms the basis of Plaintiff’s Complaint.

                 FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       7.      This collision occurred on November 21, 2019, at approximately 1:13 p.m.

       8.      Martin was on duty for the Colfax County Sheriff’s Department, responding to a

motor vehicle accident that had occurred earlier along Interstate 25.

       9.      Martin was in his patrol vehicle after assisting with the prior accident and was

awaiting a tow truck.

       10.     While waiting in his patrol vehicle, Martin was struck from behind by Guadalupe

Cervantes’ semi-truck.

       11.     According to the reporting officer, the evidence present on scene made it evident

that Guadalupe Cervantes was traveling too fast for the weather and road conditions.

       12.     When Guadalupe Cervantes observed the emergency lights illuminating from

Martin’s patrol vehicle, he engaged his brakes.

       13.     Due to his speed, his brakes went into “full lock up,” causing him to skid and lose

control of the semi-truck and causing him to crash into Martin’s patrol vehicle.

       14.     Guadalupe Cervantes was placed at fault for driver inattention and was issued

several citations, including careless driving and failure to obey traffic control device.

       15.     On the aforementioned date, Defendant Cervantes struck Plaintiff’s vehicle with

said semi-truck causing injuries to Plaintiff.
       Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 3 of 6




       16.     Due to the actions of Defendant Cervantes, the Plaintiff sustained injuries and

damages.

       17.     At all relevant times, Defendant The Pandas LLC owned the semi-truck which was

being driven by Defendant Cervantes involved in the subject collision.

       18.     At all relevant times, Defendant Cervantes was in the course and scope of his

employment with Defendant The Pandas LLC.

       19.     Defendant The Pandas LLC’s vehicle was improperly driven by its employee

Defendant Cervantes, who drove left of center and made an improper lane change.

       20.     Defendant The Pandas LLC is responsible for the actions and/or failures to act of

its employee/agent and driver of the semi-truck owned by The Pandas LLC under the theory of

agency and respondeat superior, and The Pandas LLC is responsible for the resulting injuries and

damages to Plaintiffs.

                                  COUNT I – NEGLIGENCE

       21.     Plaintiff incorporates by reference the foregoing allegations and make them part of

this Count of the Complaint pursuant to Rule 1-10(C), NMRA.

       22.     Defendant Cervantes had a duty to all people on the roadway to act reasonably and

to use ordinary care to protect persons and property that were in his path of travel as he drove his

semi-truck on Interstate 25.

       23.     Defendant Cervantes had a duty to the other drivers on the roadway to keep a proper

lookout.

       24.     Defendant Cervantes breached these duties to Plaintiff.

       25.     These acts and failures to act by Defendant Cervantes were negligent.
       Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 4 of 6




       26.     Defendant Cervantes failed to exercise ordinary care in the operation of his semi-

truck and for the safety of Plaintiff and thus was negligent.

       27.     As a direct and proximate result of the negligence of Defendant Cervantes, Plaintiff

has suffered damages as enumerated below.

       28.     At all relevant times, The Pandas LLC owned the semi-truck which was being

driven by Defendant Cervantes involved in the subject collision.

       29.     At all relevant times. Defendant Cervantes was in the course and scope of his

employment with Defendant The Pandas LLC.

       30.     Defendant The Pandas LLC’s vehicle was improperly driven by its employee

Defendant Cervantes, who was speeding, drove carelessly, and failed to give his full time and

attention to the roadway.

       31.     The Defendant The Pandas LLC is responsible for the actions and/or failures to act

of its employee/agent and driver of the semi-truck owned by The Pandas LLC under the theory of

agency and respondeat superior, and The Pandas LLC is responsible for the resulting injuries and

damages to Plaintiff.

       32.     Upon information and belief, National Indemnity Company, provided a business

automobile insurance policy to Defendant Cervantes and/or Defendant The Pandas LLC, that

provides coverage for the injuries and damages to Plaintiff, caused by Defendant Cervantes, and

National Indemnity Company, is listed as a Defendant pursuant to Raskob v. Sanchez, 1998-

NMSC-045, 126 N.M. 394.
       Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 5 of 6




                  COUNT II-NEGLIGENCE AND NEGLIGENCE PER SE

       33.     Plaintiff incorporates by reference the foregoing allegations and makes them part

of this Count of the Complaint pursuant to Rule 1-10(C), NMRA.

       34.     Defendant Cervantes had a duty to exercise ordinary care to the other drivers on

the roadway while operating a semi-truck.

       35.     Defendant Cervantes had a duty to the other drivers on the roadway to keep

proper lookout and obey traffic laws.

       36.     Defendant Cervantes breached these duties to Plaintiff.

       37.     These acts and failures to act by Defendant Cervantes were negligent.

       38.     At the time of the above referenced events, there were in force and effect certain

statutes and ordinances that were violated by Defendant Cervantes, including but not limited to:

       a.      NMSA 1978, § 66-7-3 Required obedience to traffic laws

       b.      NMSA 1978, § 66-7-104 Obedience to any required traffic-control devices

       c.      NMSA 1978, § 66-7-337 Drivers to exercise due care

       d.      NMSA 1978, § 66-7-301 Speed regulation

       e.      NMSA 1978, § 66-8-113 Reckless driving

       f.      NMSA 1978, § 66-8-114 Careless driving;

       The aforementioned statutes were enacted for the protection of the class of persons which

includes Plaintiff. Defendant Cervantes’s violation of these statutes constitutes negligence per se.

       39.     As a direct and proximate result of the negligence and negligence per se of Defendant

Cervantes, the Plaintiff have suffered damages as enumerated below.
       Case 1:21-cv-00484-LF-SCY Document 1-1 Filed 05/27/21 Page 6 of 6




       40.     In addition, Defendant Cervantes’s actions were malicious, willful, reckless, wanton,

oppressive, grossly negligent, entitling the Plaintiff to recover punitive damages in an amount to be

determined by the Court at trial.

                                            DAMAGES

       As a direct and proximate result of the negligence of Defendants, the Plaintiff has suffered

damages in the form of personal injury, pain and suffering, and permanent injury, loss of enjoyment

of activities, hedonic damages, or loss of the value of life itself, as well as reasonable expenses for

necessary medical care received in the past and reasonably certain to be received in the future, and

nonmedical expenses required as a result of the injury and reasonably certain to be required in the

future, all to their damage in an amount to be determined by the Court at trial.

       WHEREFORE, Plaintiffs prays for judgment against Defendants for personal injury,

compensatory damages, punitive damages, attorneys’ fees and costs, pre-judgment and post-

judgment interest, and for such other and further relief as this Court deems just and proper.

                                               Respectfully submitted,

                                               KELLER & KELLER, LLC

                                               /s/Michael G. Duran
                                               Michael G. Duran
                                               Daniel T. Cornish
                                               Samantha L. Drum
                                               Attorneys for Plaintiffs
                                               505 Marquette Ave., N.W., Suite 1300
                                               Albuquerque, New Mexico 87102
                                               Telephone (505) 938-2300
                                               Facsimile (505) 938-2301
                                               michaeld@2keller.com
                                               dcornish@2keller.com
                                               sdrum@2keller.com
